UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,225,945 shares outstanding as of March 31, 2013 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 ITEM 1 - FINANCIAL STATEMENTS(unaudited) 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANACIAL STATEMENTS 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 17 AND RESULTS OF OPERATIONS ITEM 3 - QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 24 ITEM 4 - CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION 25 ITEM 1 - LEGAL PROCEEDINGS 25 ITEM 1A - RISK FACTORS 25 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 6 - EXHIBITS 26 In this report, the terms “we,” “us,” “our”, “ISH” and the “Company” refer to International Shipholding Corporation and its subsidiaries.In addition, the term “COA” means a Contract of Affreightment, the term “MPS” means the maritime prepositioning ship program of the U.S. Navy, the term “MSC” means the U.S. Navy’s Military Sealift Command, the term “Notes” means the Notes to our Condensed Consolidated Financial Statements contained elsewhere in this report, the term “PCTC” means a Pure Car Truck Carrier vessel, the term “RO/RO” means a Roll-On/Roll-Off vessel, and the term “SEC” means the U.S. Securities and Exchange Commission. Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended March 31, Revenues $ $ Operating Expenses: Voyage Expenses Vessel Depreciation Other Depreciation 23 - Administrative and General Expenses Gain on Sale of Other Assets - ) Total Operating Expenses Operating Income Interest and Other: Interest Expense Derivative Gain ) ) Gain on Sale of Investment - ) Other Income from Vessel Financing ) ) Investment Income ) ) Foreign Exchange Gain ) Income Before Provision for Income Taxes and Equity in Net Loss of Unconsolidated Entities Provision for Income Taxes: Current 35 35 Equity in Net Loss of Unconsolidated Entities (Net of Applicable Taxes) ) ) Net Income $ $ Preferred Stock Dividends - Net Income Available to Common Stockholders $ $ Basic and Diluted Earnings Per Common Share: Basic Earnings Per Common Share: $ $ Diluted Earnings Per Common Share: $ $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Common Share $ $ The accompanying notes are an integral part of these statements. 2 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months ended March 31, Net Income $ $ Other Comprehensive Income: Unrealized Foreign Currency Translation Gain 40 91 Unrealized Holding Gain on Marketable Securities - Change in Fair Value of Derivatives Change in Defined Benefit Plan ComprehensiveIncome $ $ The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) March 31, December 31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, Net of Allowance for Doubtful Accounts Net Investment in Direct Financing Leases - Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases - Vessels, Property, and Other Equipment, at Cost: Vessels Building Land Leasehold Improvements Construction in Progress 10 Furniture and Equipment Less -Accumulated Depreciation ) ) Other Assets: Deferred Charges, Net of Accumulated Amortization Intangible Assets, Net of Accumulated Amortization Due from Related Parties Notes Receivable Goodwill Other TOTAL ASSETS $ $ The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) March 31, December 31, Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other TOTAL LIABILITIES Stockholders' Equity: Preferred Stock, $1.00 Par Value 9.50% Series A Cumulative Perpetual Preferred Stock - 287,500 shares authorized, 250,000 shares Issued and Outstanding at March 31, 2013 Common Stock, $1.00 Par Value, 20,000,000 Shares Authorized, 7,225,945 and 7,203,935 Shares Issued and Outstanding at March 31, 2013 and December 31, 2012, Respectively Additional Paid-In Capital Retained Earnings Treasury Stock, 1,388,066 Shares at both March 31, 2013 and December 31, 2012, Respectively Accumulated Other Comprehensive Loss TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges Amortization of Intangible Assets Non-Cash Share Based Compensation Equity in Net Income of Unconsolidated Entities 70 Gain on Sale of Assets - ) Gain on Sale of Investments - ) Gain on Foreign Currency Exchange ) ) Changes in: Deferred Drydocking Charges ) ) Accounts Receivable ) ) Inventories and Other Current Assets Other Assets Accounts Payable and Accrued Liabilities Other Long-Term Liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Capital Improvements to Vessels and Other Assets ) ) Proceeds from Sale of Assets - Proceeds from Sale of Marketable Securities - 5 Purchase of Marketable Securities - ) Investment in Unconsolidated Entities - ) Net Decrease/(Increase) in Restricted Cash Account - Acquisition of United Ocean Services, LLC ) - Proceeds from Note Receivables Net Cash(Used In)Provided by Investing Activities ) Cash Flows from Financing Activities: Issuance of Preferred Stock - Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Common Stock Dividends Paid ) ) Net CashProvided by (Used In) Financing Activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) Note 1.Basis of Preparation We operate a diversified fleet of U.S. and International flag vessels that provide international and domestic maritime transportation services. For additional information on our business see Item 2 of Part I of this report. We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and as permitted there under we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles (GAAP) for complete financial statements.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012.The condensed consolidated balance sheet as of December 31, 2012 included in this report has been derived from the audited financial statements at that date. The foregoing 2013 interim results are not necessarily indicative of the results of operations for the full year 2013.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair statement of the information presented. Our policy is to consolidate each subsidiary in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting or economic interest and have the ability to exercise significant influence over their operating and financial activities, and the cost method to account for investments in entities in which we hold a less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our special purpose RO/RO vessels and our molten sulphur carrier’s voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.Based on our prior experience, we believe there is not a material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other vessels’ voyages, which require limited estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany balances, accounts and transactions in consolidation. Note 2. Acquisitions U.S. United Ocean Services, LLC Acquisition On November 30, 2012, (“the acquisition date”) we acquired 100% of the membership interests of U.S. United Ocean Services, LLC (“UOS”). The total consideration of approximately $114.7 million consisted of a $112.2 million cash payment and a post-closing settlement payment of about $2.5 million in first quarter of 2013. In fourth quarter of 2012 acquisition expenses of approximately $1.8 million related to legal, consulting, and valuation fees were included under the caption “Administrative and General Expenses”. Founded in 1959, UOS provides marine transportation services for dry bulk and break-bulk commodities in the United States. We believe UOS operates the largest U.S. Flag Jones Act dry bulk fleet today (131,000 dead weight tons), which consists of two handysize bulkers and four tug-barge units. The fleet operates under long-term contracts with Tampa Electric (“TECO”) and The Mosaic Company (“Mosaic”), both of whom have maintained longstanding relationships with UOS that have spanned several decades. The following is a tabular summary of the amounts recognized for assets acquired and liabilities assumed as of the three months ending March 31, 2013: Description Amount Recognized as of Acquisition Date (Dollars in Thousands) Working Capital including Cash Acquired $ Inventory Property, Plant, & Equipment Identifiable Intangible Assets Total Assets Acquired Misc. Payables & Accrued Expenses ) Other Long Term Liability Total Liabilities Assumed ) Net Assets Acquired Total Consideration Transferred ) Goodwill* $ * Goodwill is calculated as the excess of the consideration transferred over the net assets acquired and represents the future economic benefits arising from other assets acquired that could not be individually identified and separately recognized.Our above-described goodwill will not be amortized nor do we expect it to be deductible for tax purposes.Specifically, the goodwill recorded as part of the acquisition of UOS includes the following: · the expected synergies and other benefits that we believe will result from combining the operations of UOS with our existing Jones Act operations. · any intangible assets that do not qualify for separate recognition, including an assembled workforce of the acquired company, and · the anticipated higher rate of return ofUOS’s existing businesses as going concerns compared to the anticipated rate of return if we had acquired all of the net assets separately. 6 Table of Contents The following unaudited pro forma results present consolidated information as if the UOS acquisition had been completed as of January 1, 2012. The pro forma results include the amortization associated with the acquired intangible assets, interest expense associated with the debt used to fund a portion of the acquisition, the impact of fair value adjustments such as depreciation adjustments related to adjustments to property, plant and equipment. The pro forma results should not be considered indicative of the results of operations or financial position of the combined companies had the acquisition been consummated as of January 1, 2012, and are not necessarily indicative of results of future operations of the company. The pro forma combined financial statements do not include the realization of any cost savings from anticipated operating efficiencies, synergies, or other restructuring activities which might result from the acquisition. The following table sets forth the pro forma revenues, net earnings attributable to ISH, basic net earnings per share and fully diluted net earnings per share attributable to ISH common stockholders for the three months ended March 31, 2012, (unaudited and in thousands, except share amounts): Three Months Ending Pro Forma Revenues $ Net earnings attributable to ISH $ Net earnings per share attributable to ISH common stockholders: Basic $ Diluted $ Frascati Shops, Inc. and Tower, LLC Acquisition On August 6, 2012, (“the acquisition date”) we acquired the common stock and membership interest of Frascati Shops, Inc. (“FSI”) and Tower LLC, (“Tower”), respectively. The total consideration of approximately $4.5 million consisted of a $623,000 cash payment, the assumption of $3.5 million in debt, which was repaid in full in 2012 and $383,000 in miscellaneous payables. In third quarter of 2012 acquisition expenses of approximately $40,000 related to legal fees incurred in due diligence were included under the caption “Administrative and General Expenses”. FSI and Tower own and operate a certified rail-car repair facility near the port of Mobile, Alabama. The pro forma effect of this acquisition was not material. The following is a tabular summary of the amounts recognized for assets acquired and liabilities assumed as of three months ending March 31, 2013: Description Amount Recognized as of Acquisition Date (Dollars in Thousands) Working Capital including Cash Acquired $ 18 Inventory Property, Plant, & Equipment Identifiable Intangible Assets Total Assets Acquired Misc. Payables & Accrued Expenses ) Long Term Debt Deferred Tax Liability Total Liabilities Assumed ) Net Liabilities Assumed Total Consideration Transferred ) Goodwill* $ * Goodwill is calculated as the excess of the consideration transferred over the net assets acquired and represents the future economic benefits arising from other assets acquired that could not be individually identified and separately recognized.Our above-described goodwill will not be amortized nor do we expect it to be deductible for tax purposes.Specifically, the goodwill recorded as part of the acquisition of FSI and Tower includes the following: · the expected synergies and other benefits that we believe will result from combining the operations of the Acquired Companies with our existing Rail-Ferry operations. · any intangible assets that do not qualify for separate recognition, including an assembled workforce of the acquired companies, and · the anticipated higher rate of return ofthe Acquired Companies existing businesses as going concerns compared to the anticipated rate of return if we had acquired all of the net assets separately. Note 3. Changes in Accounting Estimate Based on company policy, we review the reasonableness of the salvage values for our fleet every three years based on the most recent three year average price of scrap steel per metric ton. In the first quarter of 2012 we reviewed and adjusted the salvage values on eight of our vessels, based on the material change in the market value of scrap steel.The adjustments resulted in increasing the salvage values and reducing our depreciation expense on these eight vessels by approximately $3.8 million annually.This adjustment increased both our pre-tax and net income by $945,000, or $0.13 per share, for the three months ended March 31, 2012.Due to the company being in a valuation allowance position there was no impact on income taxes. In the first quarter of 2013, after a third party review,management made the decision to extend the life of two foreign flag special purpose RO/RO vessels. This decision was based on ongoing maintenance, including steel work that will allow the vessels to operate until 2025.The change in the life of the vessels will result in reducing our depreciation expense on these two vessels by approximately $937,000 annually. This adjustment increased both our pre-tax and net income by $234,265, or $0.03 per share, for three months ended March 31, 2013. In addition, we extended the economic life of both the Mobile, Alabama and Coatzacoalcos, Mexico rail terminals’ leasehold improvements due to contractual extensions of the term of the rail terminal operating agreement.The amortization periods were extended on both terminal leasehold improvements for five years. The impact of these extensions to our pre-tax and net income was $267,345, or $0.04 per share for the three months ended March 31, 2013. 7 Table of Contents Note 4.Operating Segments Following our acquisition of UOS in late 2012, we internally restructured our business reporting to replace our prior operating segments (listed below) with the following new segments.We believe this reorganization will better align our segment disclosures with the information now reviewed by our chief operating decision maker and believe it improves the transparency with which we communicate our financial results to our investors.All prior period data for each of our segments has been restated based on this new segmentation methodology. New Segments Prior Segments ·Jones Act ·Time Charter Contracts – U.S. Flag ·Pure Car Truck Carriers ·Time Charter Contracts – International flag ·Dry Bulk Carriers ·Contracts of Affreightment ·Rail-Ferry ·Rail-Ferry Service ·Specialty Contracts ·Other ·Other Our six operating segments, Jones Act, Pure Car Truck Carriers, Dry Bulk Carriers, Rail-Ferry, Specialty Contracts, and Other are based primarily by the market in which the segment assets are deployed, the physical characteristics of those assets, and the type of services provided to our customers. We report in the Other category the results of several of our subsidiaries that provide ship charter brokerage, ship management services and agency services to our operating subsidiaries as well as third party customers.Also included in the Other category are corporate related items, results of insignificant operations, and income and expense items not allocated to the other reportable segments. We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which the vessels within the segment operate. We allocate interest expense to the segments in proportion to the fixed assets (defined as the carrying value of vessels, property, and other equipment) within each segment.Additionally, we also allocate the results of our unconsolidated entities to our segment results.We do not allocate to our segments; administrative and general expenses, gain on sale/purchase of other assets, derivative (income) loss, income taxes, gain on sale of investment, other income from vessel financing, investment income, and foreign exchange loss (gain).Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to our operating companies. The following table presents information about segment profit and loss for the three months ended March 31, 2013 and 2012: (All Amounts in Thousands) Jones Act Pure Car Truck Carriers Dry Bulk Carriers Rail Ferry Specialty Contracts Other Total Revenues from External Customers Fixed Revenue $- $- Variable Revenue - Total Revenue from External Customers Intersegment Revenues (Eliminated) - Intersegment Expenses (Eliminated) - Voyage Expenses Loss (Income) of Unconsolidated Entities Gross Voyage Profit (Loss) Gross Voyage Profit Percentage 20% 15% -31% 17% 2% 106% 14% Vessel and Other Depreciation - Gross Profit (Loss) Interest Expense Segment Profit(Loss) $ 4,851 $ 1,533 $ 254 $ 3,268 Revenues from External Customers Fixed Revenue $- $- $- Variable Revenue - Total Revenue from External Customers Intersegment Revenues Eliminated - Intersegment Expenses (Eliminated) - Voyage Expenses Loss (Income) of Unconsolidated Entities 70 Gross Voyage Profit (Loss) Gross Voyage Profit Percentage -7% 26% 23% 7% 36% 130% 22% Vessel and Other Depreciation 2 Gross(Loss) Profit Interest Expense 52 Segment (Loss) Profit $ (804) $ (1,165) $ (270) $ 3,327 $ 240 $ 5,224 8 Table of Contents The following table is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Three Months Ended March 31, Profit or Loss: Total Profit for Reportable Segments $ $ Unallocated Amounts: Administrative and General Expenses ) ) Gain on Sale of Other Assets - Derivative Gain 77 Gain on Sale of Investment - 42 Other Income from Vessel Financing Investment Income 40 Foreign Exchange Gain Provisions for Income Taxes ) ) Net Income $ $ Note 5.Gain on Sale of Other Assets In March 2012, we sold two of our Pure Car Truck Carriers (“PCTC”).As a result of this transaction, we received total gross proceeds of $73.9 million and realized a gain of $3.8 million. These proceeds were partially used to pay down approximately $36.1 million of debt. Note 6.Unconsolidated Entities The following table summarizes our equity in net loss of unconsolidated entities for the three months ended March 31, 2013 and 2012, respectively. Three Months Ended March 31, (Amounts in thousands) Oslo Bulk, AS $ 41 $ Oslo Bulk Holdings PTE Ltd. (formerly known as Tony Bulkers PTE Ltd.) ) ) Other 61 ) Total Equity in Net Loss of Unconsolidated Entities $ ) $ ) These investments have been accounted for under the equity method and our portion of their earnings or losses is presented net of any applicable taxes on our condensed consolidated statements of income under the caption: "Equity in Net Loss of Unconsolidated Entities.” Note 7. Income Taxes We recorded a tax provision of $35,000 on our $2.0 million of income before taxes and equity in net loss of unconsolidated entities for the three months ended March 31, 2013. For the first three months of 2012 our income tax provision was $168,000 on our $8.2 million of income before taxes and equity in net loss of unconsolidated entities. These provision amounts represent tax on our qualifying U.S. flag operations, which continue to be taxed under the “tonnage tax” provisions rather than the normal U.S. corporate income tax provisions, state income taxes paid, and foreign income tax withholdings or refunds. We established a valuation allowance against deferred income tax assets in 2010 because, based on available information, we could not conclude that it was more likely than not that the full amount of deferred income tax assets generated primarily by net operating loss carryforwards and alternative minimum tax credits would be realized through the generation of taxable income in the near future. We have and will continue to evaluate the need for a valuation allowance on an annual basis. For further information on certain tax laws and elections, see our Annual Report on Form 10-K filed for the year ended December 31, 2012, including “Note J - Income Taxes” to the consolidated financial statements included therein. Note 8.Earnings Per Share We compute basic earnings per share based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also reflect dilutive potential common shares, including shares issuable under restricted stock units using the treasury stock method. The calculation of basic and diluted earnings per share is as follows (Amounts in thousands except share data): Three Months Ended March 31, Numerator Net Income $ $ Preferred Stock Dividends (1) - Net Income Available to Common Stockholders - Basic $ $ Net Income Available to Common Stockholders - Diluted $ $ Denominator Weighted Average Shares of Common Stock Outstanding: Basic Plus: Effect of dilutive restrictive stock (2) - Diluted Basic Earnings Per Common Share: Net Income per share - Basic $ $ Net Income per share - Diluted $ $ Cumulative undeclared dividends as of March 31, 2013. The Company’s relative performance awards of 1,394 shares were anti-dilutive and not included in the total dilutive shares. 9 Table of Contents Note 9. Inventory Spare parts and warehouse inventories are stated at the lower of cost or market based on the first-in, first-out method of accounting. Fuel inventory is based on the average inventory method of accounting. As of March 31, 2013 and December 31, 2012, our inventory balances were approximately $11.1 million and $11.8 million, respectively. Our inventory consists of three major classes, the break out of which is included in the following table: (All amounts in thousands) Inventory Classes 2013 Spares Inventory $ $ Fuel Inventory Warehouse Inventory $ $ Note 10. Leases Direct Financing Leases In 2005, we entered into a charter which qualified as a direct financing lease with an expiration date of October 2015, and in 1999 we entered into a charter which qualified as a direct financing lease with an expiration date of May 2019. We sold the International flag PCTC with the contract expiring in 2019 to a third party in the first quarter of 2012. In the first quarter of 2013, an Addendum was executed to the Time Charter of one of our PCTC’s which, in part, extended the Time Charter for a further period of time.Because this Addendum was substantive, we reassessed the Time Charter classification resulting in the Time Charter being reclassified from a direct financing lease to an operating lease. The book value of the asset is $16.4 million and is now presented in the Vessel, Property, and Other Equipment, section of the balance sheet and is being depreciated over the estimated useful life of the vessel at a quarterly depreciation of $225,355. Sale and Leaseback Transactions On February 22, 2012, we completed a sale and leaseback transaction with Wells Fargo Bank Northwest, National Association, of our 2007-built PCTC.The transaction generated gross proceeds of $59.0 million, which we used to pay down debt of $54.5 million. We are leasing the vessel back under a ten year lease agreement with early buyout options that can be exercised in 2017 and 2019.This lease is classified as an operating lease, and the $14.9 million gain on the sale-leaseback is being deferred and recognized over the term of the lease. On June 15, 2012, we negotiated the early buy-out of the operating lease related to our molten-sulphur carrier. On November 27, 2012, we sold this vessel to BMO Harris Equipment Finance Company for approximately $32 million cash and commenced a seven-year lease agreement with an early buy-out option that can be exercised in 2017. This lease is classified as an operating lease, and the $8.0 million gain on the sale-leaseback is being deferred and recognized over the term of the lease. On November 27, 2012 we sold a 1998-built PCTC to CapitalSource Bank for approximately $31 million cash and commenced a six-year lease agreement with an early buy-out option that can be exercised in 2017. This lease is classified as an operating lease, and the $11.7 million gain on the sale-leaseback is being deferred and recognized over the term of the lease. The Company used the net proceeds of approximately $63 million from the November 27, 2012 transactions to finance a portion of the purchase price for the Company’s acquisition of U.S. United Ocean Services, LLC, which was completed on November 30, 2012. On December 27, 2012, we sold a 1999-built PCTC to BB&T Equipment Finance for $32 million cash and commenced a six-year lease agreement with an early buy-out option that can be exercised in 2015 and again in 2018.This lease is classified as an operating lease. We plan to continue to operate all of the aforementioned leased vessels under their respective time charters and contracts of affreightment.A complete listing of our vessels can be found in “Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Debt Covenants” section entitled “Fleet Statistics.” Note 11. Goodwill and Other Intangible Assets In first quarter of 2013 regarding the acquisitions during a post settlement goodwill was increased by $71,000.The following table presents details of goodwill and other intangible assets as of March 31, 2013 and December 31, 2012: (all amounts in thousands) Amortization Period Balance at 12/31/12 Additions Retirements/Disposals Amortization Balance at 3/31/13 Indefinite Life Intangibles Goodwill (1) $ $
